DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019, 04/26/2019 and 06/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US20160352524A1), and further in view of Ming (WO2016154948A1).

Claim.1 Kinney discloses a system (see at least abstract, an authentication system), comprising: a wireless communication receiver configured to receive a wireless signal that identifies an identifier transmitted by an aircraft (see at least fig.8, p4-6, receiving an authentication request signature from a terminal, p50); and5 a processor configured to: obtain a token value and a vehicle identifier from the received transmitted identifier (see at least fig.8, abstract, the request signature may include a device identifier corresponding to the device, a token code generated by the authentication system and stored by the user device, p4-6, the processor to cause the processor to receive a request signature from the user device via the network, p21-22); obtain a secret corresponding to the vehicle identifier; obtain a synchronized time value;10 generate a comparison token value using the secret and the synchronized time value; and compare the obtained token value and the generated comparison token value to determine an authenticity of the received transmitted identifier (see at least fig.2, 4, 8, abstract, the request signature may include a device identifier corresponding to the device, a token code generated by the authentication system and stored by the user device, p4-6, the processor to cause the processor to receive a request signature from the user device via the network, p21-22, p34-36, element 124 is a device identifiers, element 126 is a token codes, p50-52, the encrypted signature may include a version of the user identifier, the token code, and the timestamp that are encrypted using the signature key transmitted to the user device, p56-57).
	However, Kinney does not discloses where the device is an aircraft and the device identifier is a vehicle identifier.
	Ming discloses where the device is an aircraft and the device identifier is a vehicle identifier (see at least abstract, identifying a wireless access point generated by the UAV, the wireless access point having a service set identifier comprising identification information for contacting an operator of the UAV, and contacting the operator of the UAV based on the identification information in the service set identifier, 
It would have been obvious to modify Kinney to include where the device is an aircraft and the device identifier is a vehicle identifier by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.3 Kinney discloses wherein the aircraft changes its transmitted identifier at a periodic interval using a clock associated with the synchronized time value (see at least p6, the timestamp corresponds to the transmission time of the request signature and is included in the signature).
However, Kinney does not discloses where the device is an aircraft.
	Ming discloses where the device is an aircraft (see at least abstract, identifying a wireless access point generated by the UAV, the wireless access point having a service set identifier comprising identification information for contacting an operator of the UAV, and contacting the operator of the UAV based on the identification information in the service set identifier, fig.1, p32, the user of a WiFi enabled device can connect to the WAP 110 and see the SSID of the WAP 110, p50).
It would have been obvious to modify Kinney to include where the device is an aircraft by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.4 Kinney discloses wherein the obtaining the token value includes extracting the token value from a specified portion of the transmitted identifier (see at least p4-6, the request signature including a device identifier and a token code).
Claim.5 Kinney discloses wherein the obtaining the token value includes extracting the vehicle identifier from a specified portion of the transmitted identifier (see at least p4-6, the request signature including a device identifier and a token code).
However, Kinney does not discloses where the device identifier is a vehicle identifier.

It would have been obvious to modify Kinney to include where the device identifier is a vehicle identifier by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.6 Kinney does not discloses wherein the vehicle identifier is associated with a license number for the aircraft.
	Ming discloses wherein the vehicle identifier is associated with a license number for the aircraft (see at least p275, a UAV model is associated with the UAV identifier).
It would have been obvious to modify Kinney to include wherein the vehicle identifier is associated with a license number for the aircraft by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.7 Kinney discloses wherein obtaining the secret includes querying a remote server 25 using the obtained vehicle identifier (see at least p35-36, the secure information database to retrieve a token code associated with the device identifier).
However, Kinney does not discloses where the device identifier is a vehicle identifier.
	Ming discloses where the device identifier is a vehicle identifier (see at least abstract, identifying a wireless access point generated by the UAV, the wireless access point having a service set identifier comprising identification information for contacting an operator of the UAV, and contacting the operator of the UAV based on the identification information in the service set identifier, fig.1, p32, the user of a WiFi enabled device can connect to the WAP 110 and see the SSID of the WAP 110, p50).

Claim.8 Kinney discloses wherein the secret is an encryption key (see at least p56, the key is used for encryption of the signature).
Claim.9 Kinney does not discloses wherein the secret is a shared secret between the aircraft and a trusted device.
Ming discloses wherein the secret is a shared secret between the aircraft and a trusted device (see at least p169, the UAV shares a key with the authentication center device. P558).
It would have been obvious to modify Kinney to include wherein the secret is a shared secret between the aircraft and a trusted device by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.10 Kinney does not discloses wherein the synchronized time value is obtained using a clock of the system synchronized with a clock of the aircraft.
Ming discloses wherein the synchronized time value is obtained using a clock of the system synchronized with a clock of the aircraft (see at least p384, using clock information from the UAV which is synchronized with the recorder, p507).
It would have been obvious to modify Kinney to include wherein the synchronized time value is obtained using a clock of the system synchronized with a clock of the aircraft by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.11 Kinney does not discloses wherein the synchronized time value is obtained using a clock that was used to generate the obtained token value.

It would have been obvious to modify Kinney to include wherein the synchronized time value is obtained using a clock that was used to generate the obtained token value by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claim.12 Kinney discloses wherein the generating the comparison token value includes encrypting at least the synchronized time value (see at least fig.8, p52-56, generating a server side signature using the stored device identifier, the timestamp and a stored signature key using encryption by calculating keyed-hash message authentication code).
Claim.13 Kinney discloses wherein encrypting at least the synchronized time value includes 10 hashing at least the synchronized time value (see at least fig.8, p52-56, generating a server side signature using the stored device identifier, the timestamp and a stored signature key using encryption by calculating keyed-hash message authentication code).
Claim.14 Kinney discloses wherein the generating the comparison token value includes combining the synchronized time value with the secret to generate a combined value and encrypting the combined value using a one way function (see at least fig.8, p52-56, generating a server side signature using the stored device identifier, the timestamp and a stored signature key using encryption by calculating keyed-hash message authentication code).
Claim.15 Kinney discloses wherein comparing the obtained token value and the generated 15 comparison token value includes determining whether the obtained token value matches the generated comparison token value (see at least fig.8, p4, comparing the server side signature to the encrypted signature to determine a match for authentication, p57).

Ming discloses wherein the aircraft is an unmanned aerial vehicle (see at least fig.1, p50, UAV).
It would have been obvious to modify Kinney to include wherein the aircraft is an unmanned aerial vehicle by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
	Claim.18 Kinney discloses a method (see at least abstract, an authentication system), Comprising: using a wireless communication receiver to receive a wireless signal that identifies an identifier transmitted by an aircraft (see at least fig.8, p4-6, receiving an authentication request signature from a terminal, p50); obtaining a token value and a vehicle identifier from the received transmitted identifier (see at least fig.8, abstract, the request signature may include a device identifier corresponding to the device, a token code generated by the authentication system and stored by the user device, p4-6, the processor to cause the processor to receive a request signature from the user device via the network, p21-22); obtaining a secret corresponding to the vehicle identifier; obtaining a synchronized time value; generating a comparison token value using the secret and the synchronized time value; and comparing the obtained token value and the generated comparison token value to determine an authenticity of the received transmitted identifier (see at least fig.2, 4, 8, abstract, the request signature may include a device identifier corresponding to the device, a token code generated by the authentication system and stored by the user device, p4-6, the processor to cause the processor to receive a request signature from the user device via the network, p21-22, p34-36, element 124 is a device identifiers, element 126 is a token codes, p50-52, the encrypted signature may include a version of the user identifier, the token code, and the timestamp that are encrypted using the signature key transmitted to the user device, p56-57).
	However, Kinney does not discloses where the device is an aircraft and the device identifier is a vehicle identifier.

It would have been obvious to modify Kinney to include where the device is an aircraft and the device identifier is a vehicle identifier by Ming in order to confirm UAV and/or user identify and provide secured communications between users and UAVs (see Ming’s abstract).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US20160352524A1), and Ming (WO2016154948A1) as applied to claim 1 above, and further in view of Solomon (US20170195945A1). 
Claim.2 The combination of Kinney and Ming do not discloses wherein the identifier transmitted by the aircraft is a Service Set 0 Identifier (SSID) identifying a name of a wireless network.
However, Solomon discloses wherein the identifier transmitted by the aircraft is a Service Set 0 Identifier (SSID) identifying a name of a wireless network (see at least fig.1, p22, p32, SSID).
It would have been obvious to modify Kinney and Ming to include wherein the identifier transmitted by the aircraft is a Service Set 0 Identifier (SSID) identifying a name of a wireless network by Solomon in order to for identifying an unmanned aerial vehicle (UAV), comprising identifying a wireless access point generated by the UAV (see Solomon’s p3).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US20160352524A1), and Ming (WO2016154948A1) as applied to claim 1 above, and further in view of Ye (US20170127459A1). 


However, Ye discloses wherein the processor is further configured to, in response to a determination that the received transmitted identifier is authentic, establish a wireless network connection with the aircraft using the received transmitted identifier (see at least fig.1, 4, p28, p43-46, establishing a wireless network connection between a target drone using access authentication messages for establishing the connection, p54).
It would have been obvious to modify Kinney and Ming to include wherein the processor is further configured to, in response to a determination that the received transmitted identifier is authentic, establish a wireless network connection with the aircraft using the received transmitted identifier by Ye in order to acquire a network configuration parameter of a repeater and send the network configuration parameter to target equipment through a first communication link(see Ye’s p5).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (WO2016154948A1), and further in view of Kinney (US20160352524A1).
	Claim.19 Ming discloses an aircraft system (see at least abstract, UAV), comprising: a processor (see at least fig.1, 10, p18, a processor) 
However, Ming does not discloses configured to: obtain a secret corresponding to a unique vehicle identifier for the aircraft; obtain a synchronized time value; generate a token value using the secret and the synchronized time value; and combine the token value with the unique vehicle identifier to generate a combined identifier; and a wireless communication transmitter configured to advertise the combined identifier to identify the aircraft.
Kinney discloses configured to: obtain a secret corresponding to a unique vehicle identifier for the aircraft (see at least fig.8, p4-6, receiving an authentication request signature from a terminal, p50); obtain 
It would have been obvious to modify Ming to include configured to: obtain a secret corresponding to a unique vehicle identifier for the aircraft; obtain a synchronized time value; generate a token value using the secret and the synchronized time value; and combine the token value with the unique vehicle identifier to generate a combined identifier; and a wireless communication transmitter configured to advertise the combined identifier to identify the aircraft by Kinney in order to (see Kinney’s abstract).

Claim.20 Ming does not discloses wherein the processor is configured to: 20determine that a time interval to transmit a new identifier has been reached; obtain a new synchronized time value; generate a new token value using the secret and the new synchronized time value; and combine the new token value with the unique vehicle identifier to generate the new identifier to be transmitted.

It would have been obvious to modify Ming to include wherein the processor is configured to: 20determine that a time interval to transmit a new identifier has been reached; obtain a new synchronized time value; generate a new token value using the secret and the new synchronized time value; and combine the new token value with the unique vehicle identifier to generate the new identifier to be transmitted by Kinney in order to (see Kinney’s abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662